Exhibit 10.22

SEVERANCE AGREEMENT

AGREEMENT between Ryman Hospitality Properties, Inc., a Delaware corporation
(“RHP”), and Scott Lynn (the “Key Employee”).

W I T N E S S E T H

WHEREAS, the Board of Directors of RHP (the “Board”) believes that, in the event
of a threat or occurrence of a “Change of Control” (as defined hereafter) of
RHP, it is in the best interest of RHP and its present and future shareholders
that the business of RHP be continued with a minimum of disruption, and that
such objective will be achieved if RHP key management employees are given
reasonable assurances of employment security during the period of uncertainty
often associated with Change of Control; and

WHEREAS, RHP believes the giving of such assurances by RHP will enable it (a) to
secure the continued services of both its key operational and management
employees in the performance of both their regular duties and such extra duties
as may be required of them during such period of uncertainty, (b) to be able to
rely on such employees to manage and maintain their focus on the affairs of RHP
during any such period, and (c) to have the ability to attract new key employees
as needed; and

WHEREAS, the Board has approved entering into severance agreements with certain
key management employees of RHP in order to achieve the foregoing objectives;
and

WHEREAS, Key Employee is a key management employee of RHP or one of its
subsidiaries;

NOW, THEREFORE, RHP and Key Employee agree as follows:

1. Change of Control. For the purposes of this Agreement, a “Change of Control”
shall be deemed to have taken place if:

(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, other than RHP, a wholly-owned subsidiary
thereof, or any employee benefit plan of RHP or any of its subsidiaries becomes
the beneficial owner of RHP securities having 35% or more of the combined voting
power of the then outstanding securities of RHP that may be cast for the
election of directors of RHP (other than as a result of an issuance of
securities initiated by RHP in the ordinary course of business);

(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the holders of 100% of RHP’s
securities entitled to vote generally in the election of directors of RHP
immediately prior to such transaction constitute, following such transaction,
less than a majority of the combined voting power of the then-outstanding
securities of RHP or any successor corporation or entity entitled to vote
generally in the election of directors of RHP or any successor corporation or
entity after such transaction;



--------------------------------------------------------------------------------

(iii) individuals who, as of the date of this Agreement, were members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided that any individual who becomes a
director after such date whose election or nomination for election by RHP’s
shareholders was approved by two-thirds of the members of the Incumbent Board
(other than an election or nomination whose initial assumption of office is in
connection with an actual or threatened “election contest” relating to the
election of the directors of RHP (as such terms are used in Rule 14a-11 under
the Securities Exchange Act of 1934), “tender offer” (as such term is used in
Section 14(d) of the Securities Exchange Act of 1934) or a proposed transaction
described in clause (ii) above) shall be deemed to be members of the Incumbent
Board; or

(iv) RHP sells all or substantially all of the assets of RHP.

Upon a Change of Control of RHP while the Key Employee is still an employee of
RHP, this Agreement and all of its provisions shall become operative
immediately.

2. Employment. RHP and Key Employee hereby agree that, if Key Employee is in the
employ of RHP on the date on which a Change of Control occurs (the “Change of
Control Date”), RHP will continue to employ Key Employee and Key Employee will
remain in the employ of RHP, for the period commencing on the Change of Control
Date and ending on the second anniversary of such date (the “Employment
Period”), to exercise such authority and perform such duties as are commensurate
with the authority being exercised and duties being performed by the Key
Employee immediately prior to the Change of Control Date. Nothing expressed or
implied in this Agreement shall create any right or duty on the part of RHP or
the Key Employee to have the Key Employee remain in the employment of RHP prior
to any Change in Control, provided; however, that any termination of employment
of the Key Employee or the removal of the Key Employee from the office or
position in RHP following the commencement of any discussion with a third person
that ultimately results in a Change in Control with that or another person shall
be deemed to be a termination or removal of the Key Employee after a Change in
Control for purposes of this Agreement.

3. Compensation and Benefits. During the Employment Period, RHP will continue to
pay the Key Employee a salary at not less than the amount paid to Key Employee
on the Change of Control Date, and continue employee benefit programs to or for
the benefit of Key Employee and his or her beneficiaries at levels in effect on
the Change of Control Date as more particularly described in Section 5.

4. Termination of Employment.

(a) If, during the Employment Period, Key Employee’s employment is terminated by
RHP (or a subsidiary of RHP) or a successor thereto for other than gross
misconduct1;

(b) or if:

(i) there is a reduction in Key Employee’s salary under Section 3, a material
reduction in Key Employee’s benefits, or a material change in Key Employee’s
status, working conditions or management responsibilities, or

 

1  For purposes of this Agreement, the term “gross misconduct” shall mean an
intentional act of fraud or embezzlement, intentional wrongful damage to
property of RHP, or intentional wrongful disclosure of material confidential
information of RHP. No act or failure to act on the part of the Key Employee
shall be deemed intentional unless determined by a final judicial decision to be
done, or omitted to be done, by Key Employee not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
RHP.

 

2



--------------------------------------------------------------------------------

(ii) Key Employee is required to relocate his or her residence more than 100
miles from his or her city of employment,

and Key Employee voluntarily terminates his or her employment within 60 days of
any such event, or the last in a series of events, then Key Employee shall be
entitled to receive a lump sum payment (“Severance Compensation”) equal to two
(2) times the Key Employee’s “Base Amount” as determined under paragraph
(c) below together with a payment equal to two (2) times the Key Employee’s
annual bonus for the preceding year.

The lump sum payment shall be subject to and reduced by all applicable federal
and state withholding taxes and shall be paid to the Key Employee within 30
business days after his or her termination of employment. The termination of
employment pursuant to Section 4(a) or 4(b) shall be referred to herein as a
“Termination Event.”

(c) The Base Amount for purposes of this Section 4 shall be Key Employee’s base
salary paid to him or her during the 12-month period preceding the date of the
Termination Event. If Key Employee has not been employed for a 12-month period,
his or her Base Amount shall be his or her annualized base salary at the rate
then in effect.

5. Normal Employee Benefits. During the Employment Period, Key Employee and his
or her dependents shall be entitled to participate in any and all employee
benefit plans maintained by RHP (or a subsidiary of RHP), or a successor
thereto, which provide benefits for its executives and for its salaried
employees generally, including, without limitation, its tax-qualified retirement
plans, supplemental executive retirement plan, stock option and other stock
award plans, and welfare benefit plans providing medical and dental benefits,
group life insurance, disability benefits and accidental death and dismemberment
insurance. Any future increases in benefits in any of such plans available to
executives or salaried employees of RHP generally shall also be provided to Key
Employee.

Nothing in this Agreement shall preclude RHP from amending or terminating any
employee benefit plan, but it is the intent of the parties that Key Employee and
his or her dependents shall be entitled during the Employment Period to the same
level of benefits in all employee benefit plans as the level in effect in the
respective plans of RHP on the Change of Control Date. In the case of the stock
option and other stock award plans, the requirement that the same level of
benefits be provided shall be satisfied if Key Employee enjoys at least the same
reward opportunities as provided by RHP prior to the Change of Control Date. If
any of the employee benefit plans are amended to reduce benefits to Key Employee
or his or her dependents, or if Key Employee or his or her dependents become
ineligible to participate in any such plans, RHP shall arrange to provide Key
Employee and his or her dependents with benefits equivalent to those which they
were receiving under such plans immediately prior to the Change of Control Date,
such benefits to be provided at RHP’s expense by means of individual insurance
policies, or if such policies cannot be obtained, from RHP’s assets.

6. Confidentiality. Key Employee recognizes that he or she has or will have
access to and may participate in the origination of non-public confidential
information and will owe a fiduciary duty with respect to such information to
RHP. Confidential information includes, but is not limited to, trade secrets,
supplier information, pricing information, internal corporate planning, RHP
secrets, methods of marketing, methods of showroom selection and operation,
ideas and plans for development, historical financial data and forecasts, long
range plans and strategies, and any other

 

3



--------------------------------------------------------------------------------

data or information of or concerning RHP that is not generally known to the
public or in the industry in which RHP is engaged. Key Employee agrees that from
the date of this Agreement and throughout the Employment Period he or she will,
except as specifically authorized by RHP in writing, maintain in strict
confidence and will not use or disclose, other than disclosure made in the
ordinary course of business of RHP or to other employees of RHP, any
confidential information belonging to RHP. If Key Employee shall breach the
terms of this Section 6, all of his or her rights under this Agreement shall
terminate.

7. Withholding of Taxes. RHP may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or government regulations or ruling.

8. Governing Law. This Agreement shall be construed according to the laws of
Tennessee, without giving effect to the principles of conflicts of laws of such
State.

9. Amendment; Modification; Waiver. This Agreement may not be amended except by
the written agreement of the parties hereto. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by Key Employee and RHP. No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

10. Binding Effect.

(a) This Agreement shall be binding on RHP, its successors and assigns. Should
there be a consolidation or merger of RHP with or into another corporation, or a
purchase of all or substantially all of the assets of RHP by another entity, the
surviving or acquiring corporation will succeed to the rights and obligations of
RHP under this Agreement.

(b) This Agreement shall inure to the benefit of and be enforceable by Key
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
paragraphs (a) or (b) hereof. Without limiting the generality of the foregoing,
Key Employee’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 10 (c), RHP shall have no liability to pay any amount so
attempted to be assigned, transferred or delegated.

(d) RHP and Key Employee recognize that each party will have no adequate remedy
at law for breach by the other of any of the agreements contained herein and, in
the event of any such breach, RHP and Key Employee hereby agree and consent that
the other shall be entitled to a decree of specific performance, mandamus or
other appropriate remedy to enforce performance of this Agreement.

 

4



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Agreement, in any
plan of RHP or its affiliates, or in any other agreement or understanding, RHP
shall pay to Key Employee all amounts required to be paid hereunder, as well as
amounts required by the terms of any other plan, agreement or understanding
(including the accelerated vesting of stock options and restricted stock upon a
Change of Control).

11. Entire Contract. This Agreement constitutes the entire agreement and
supersedes all other prior agreements and understandings, both written and oral,
express or implied with respect to the subject matter of this Agreement.

12. Notice. For all purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered or after three business days after having been mailed registered or
certified mail, return receipt requested, addressed to the addresses set forth
at the end of this Agreement or to such other address as any party furnishes in
writing to the other party.

13. Term. This Agreement shall be effective from the date of its execution by
RHP and for the twenty-four (24) months next succeeding any Change of Control,
and shall continue in effect from year to year after such twenty-four (24) month
period, unless RHP shall notify Key Employee in writing 90 days in advance of an
anniversary of its execution that the Agreement shall terminate or unless, prior
to a Change of Control or the commencement of any discussion with a third person
that ultimately results in a Change of Control, the Key Employee ceases for any
reason to be an employee of RHP in which event this Agreement shall immediately
terminate and be of no further effect.

IN WITNESS WHEREOF the parties hereto have executed this Severance Agreement as
of the 26th day of February, 2018.

 

RYMAN HOSPITALITY PROPERTIES, INC.     KEY EMPLOYEE:     SCOTT LYNN

By:

                Colin V. Reed         Chief Executive Officer     Address:      
One Gaylord Drive           Nashville, TN 37214      

 

5